DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2020 has been entered.
 Response to Amendment
3.	This Office Action is issued in response to the Applicant’s amendment field on May 11, 2020 in which claims 1-80 are presented for examination. 
4.	Claims 1-80 are pending, of which claims 1, 20, 39, and 40 are in independent form.
5.	 Claims 1, 20, and 39-40 are amended.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on October 19, 2020 complies with the provisions of 37 CFR 1.97.  The information disclosure statement is considered.
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) filed on May 11, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.                       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

9.	Regarding claim 39, the claim recites, “means for”, “identifying”, “identifying”, “means for presenting”, “means for receiving”, and “means for storing”, however, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding structure disclosed for the various “means for function” as recited in the claim. The specification at page 2, 2nd paragraph generally describes that “means for function” may refer to the general aspect of the implemented system. However, the function recited in these limitations are not a generic computing functions, but rather a specialized functions that must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function.  Because this/these claim, limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  

(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

11.	Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 39, the claim recites, “means for”, “identifying”, “identifying”, “means for presenting”, “means for receiving”, and “means for storing”, however, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The functions recited with these modules are not a generic computing function, but rather a specialized function that must be supported in the specification by and the algorithm that the computer uses to perform the claimed specialized function.  That is, the corresponding structure in the specification that supports a § 112(f) limitation that recites a specialized function is a general purpose computer or computer component along with the algorithm that the computer uses to perform the claimed specialized function.  A bare disclosure of a general purpose computer is not sufficient because such a basic processing device would require special programming in order to accomplish the matching function. 
Here this is no disclosure of any computer, structure, etc. attached to such claimed modules and further there is absolutely no accompanying algorithm provided. This is simply a recitation of general-purpose computing hardware without any specific algorithm or explanation of how the function is carried out. For computer-implemented limitations, the corresponding structure must include the specific algorithm to carry out the function. To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform the function amounts to pure functional claiming. Therefore the claim is indefinite and has been rejected under 35 U.S.C. 112(b) as cited below. See further MPEP 2181(II)(B).
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
14.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

15.	Claims 1-10, 13-29, 32-61, and 64-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Gould et al. U.S. 2008/0256014 A1 (hereinafter .

Regarding claim 1, Gould discloses a method including:
receiving a specification of a first data processing program that receives data from at least one input dataset and outputs data to at least one output dataset (Gould [0027, lines 14-19] where a transform unit of the system receives input records (Figure 1A, element 102) and generate an output (Figure 1A, element 114), ;
receiving a specification of a second data processing program that receives data from at least one input dataset and outputs data to at least one output dataset (Gould [0027, lines 22-32] e.g. the simple computation graph 130 of FIG. 1B takes as input two data sets 132, 134 (for example, frequent flier data and flight reservation data), formats the data in each set in separate format components 136, 138 so they can be used together, and joins them in join component 140 to produce an output data set 142); and
storing the indication received at the user interface in association with a data processing program that provides data to or receives data from the first dataset candidate or the second dataset candidate (Gould [0011] e.g. stores data pertaining to data records about one or more entities from one or more information sources).
Gould discusses first and second dataset are same, secondary analogous but does not clearly disclose the following features: identifying a first dataset candidate, the first dataset candidate matching one or more criteria for identifying different versions of a first dataset the first data processing program including a first component which represents the first dataset candidate;  and identifying a second dataset candidate, the 
However, Goldenberg discloses identifying a first dataset candidate, the first dataset candidate matching one or more criteria for identifying different versions of a first dataset (Goldenberg [0053] where the identity hub (See Figure 1, element 32) identifying data records from multiple data source. See also [0054] where records are compared in order to match records that should be linked together identified and bucketed in the same category) the first data processing program including a first component which represents the first dataset candidate (Goldenberg [0054] e.g. "This identification process may entail a comparison of one or more of the attributes of the data records with like attributes of the other data records. For example, a name attribute associated with one record may be compared with the name of other data records, social security number may be compared with the social security number of another record, etc.” See also [0063] where data records undergo a detailed comparison between records to determine whether the data record should be linked or not);
identifying a second dataset candidate, the second dataset candidate matching one or more criteria for identifying different versions of the first dataset, the second first data processing program including a second component which represents the second dataset candidate(Goldenberg [0054] where the identity hub identifying data records by comparing varieties of attributes. See also [0063] where the comparison record falls below a given threshold value, the data record determined as a different (second) dataset record).

The combination of Gould and Goldenberg discloses presenting a user interface in order a user to interact with the determination matching data records (Goldenberg [0016-0017], e.g., “an identity hub may be graphically presented to a user and provide the user with the ability to interact with the analysis tools to obtain the desired information”), but not clearly disclose the feature: presenting, at a user interface, an indication that the first component and the second component both represent possible copies of the same data contents and receiving, at the user interface, user input indicating that the first component and the second component both represent copies of the same data contents. 	However, Banks teaches presenting, at a user interface, an indication that the first component and the second component both represent possible copies of the same data contents and receiving, at the user interface, user input indicating that the first component and the second component both represent copies of the same data contents. See [0021], (discussing a system for manual confirmation of record matching, where “[a] user is presented with a menu display giving side by side comparison of” at least two components of possible matching data. Thus, the user is presented with an indication of possible matching. Then the user is able to “make a visual comparison and to accept or 
 	It would have been obvious to one of ordinary skill in the art the invention was made having Gould-Goldenberg and Banks before them to modify the dataset candidate identification method of Gould-Goldenberg with the ability to visually see and confirm possible matching datasets as taught by Banks. One would have been motivated to reduce errors and discrepancies in matching datasets.
Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, including presenting the first dataset candidate and the second dataset candidate over the user interface (Goldenberg [0016] one of the embodiment of Goldenberg system is providing a user interface for a user.

Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, including presenting over the user interface a list of possible mappings between datasets (Gould [0076] e.g. an input mapping table with one or more datasets), the mappings ordered according to a quantification of a match to the one or more criteria (Gould [0098 & 0163] where mapping matches set of rules, where examiner equates set of rules with the claim one or more criteria).



Regarding claim 5, the rejection of claim 3 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, wherein one of the criteria is built into a mapper that identifies the first dataset candidate and the second dataset candidate (Gould [0078 & 0151] where the mapping implemented rules (criteria)). 

Regarding claim 6, the rejection of claim 3 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, wherein one of the criteria is received from the user interface (Gould [0193 & Figure 1C, element 154] e.g. the interface can be extended to allow the user to incrementally retrain individual values).

Regarding claim 7, the rejection of claim 3 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, wherein at least one of the possible mappings indicates a component of a dataflow graph that represents one of the dataset candidates, and at least one of the possible mappings indicates a component of a dataflow graph that does not represent one of the dataset candidates (Gould [0015, 0027 & Figure 1A & 1B] where data flow represent one of the dataset candidate).



Regarding claim 9, the rejection of claim 8 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, wherein the sub-graph includes a data component (Gould 0029] where graph includes data component).

Regarding claim 10, the rejection of claim 8 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, wherein the sub-graph includes an executable component (Gould [0008 & 0027] e.g. the graph-based computation to be executed, when the component is activated).

Regarding claim 13, the rejection of claim 11 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, wherein the characteristics include the name of a representation of one of the dataset candidates (Gould [0061] e.g. attributes may include a name).

Regarding claim 14, the rejection of claim 11 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, wherein the characteristics include the date of creation of a representation of one of the dataset 

Regarding claim 15, the rejection of claim 11 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, wherein the characteristics include the data format of a representation of one of the dataset candidates (Gould [0027] where dataset represent multiple format).

Regarding claim 16, the rejection of claim 1 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, wherein at least one of the first dataset candidate and the second dataset candidate belongs to a group of datasets known to a data management system (Gould [Figures 1A-1C] represents a data management system).

Regarding claim 17, the rejection of claim 1 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, further including providing a format mapping between the first dataset candidate and the second dataset candidate (Gould [Figure 1B] where a format mapping performed).

Regarding claim 18, the rejection of claim 1 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, further including storing an identifier that points to a record in the data management system that keeps track of the first 

Regarding claim 19, the rejection of claim 1 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, further including updating a stored mapping based on a change in at least one of the first dataset candidate or the second dataset candidate (Gould [0168] e.g. the mapped named in the including rule set can be changed).

Regarding Independent claim 20, Claim 20 is similar in scope to Claim 1 and rejected under a similar rationale.

Regarding claim 21, the rejection of claim 20 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein the user interface presents the first dataset candidate and the second dataset candidate (Goldenberg [0016] one of the embodiment of Goldenberg system is providing a user interface for a user interact with the system).

Regarding claim 22, the rejection of claim 20 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein the user interface presents a list of possible mappings between datasets (Gould [0076] e.g. an input mapping table with one or more datasets), the mappings ordered according to a quantification of a match to the one or more criteria (Gould [0098 & 0163] where 

Regarding claim 23, the rejection of claim 22 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein the list of possible mappings includes candidates that are more likely to be a version of a given dataset ordered higher in the list (Gould [0076 & 0080] a series of mapping tables list multiple variables for possible mapping).

Regarding claim 24, the rejection of claim 22 is hereby incorporated by reference, Gould, Goldenberg, and Banks  discloses a system, wherein one of the criteria is built into the mapper (Gould [0078 & 0151] where the mapping implemented rules (criteria)).

Regarding claim 25, the rejection of claim 22 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein one of the criteria is received by the user interface (Gould [0193 & Figure 1C, element 154] e.g. the interface can be extended to allow the user to incrementally retrain individual values).

Regarding claim 26, the rejection of claim 22 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein at least one of the possible mappings indicates a component of a dataflow graph that represents one 

Regarding claim 27, the rejection of claim 26 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein a sub-graph of a dataflow graph including multiple components represents one of the dataset candidates (Gould [0029 and See Figure 1C).

Regarding claim 28, the rejection of claim 27 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein the sub-graph includes a data component (Gould 0029] where graph includes data component).

Regarding 29, the rejection of claim 27 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein the sub-graph includes an executable component (Gould [0008 & 0027] e.g. the graph-based computation to be executed, when the component is activated).

Regarding claim 32, the rejection of claim 30 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein the characteristics include the name of a representation of one of the dataset candidates (Gould [0061] e.g. attributes may include a name).

Regarding claim 33, the rejection of claim 30 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein the characteristics include the date of creation of a representation of one of the dataset candidates (Gould [0080 & 0185] e.g. type of the parameter (string, decimal, date or date time).

Regarding claim 34, the rejection of claim 30 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein the characteristics include the data format of a representation of one of the dataset candidates (Gould [0027] where dataset represent multiple format).

Regarding claim 35, the rejection of claim 20 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein at least one of the first dataset candidate and the second dataset candidate datasets of the mapping belongs to a group of datasets known to a data management system (Gould [Figures 1A-1C] represents a data management system).

Regarding claim 36, the rejection of claim 20 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein the mapper generates a format mapping between the first dataset candidate and the second dataset candidate (Gould [Figure 1B] where a format mapping performed).



Regarding claim 38, the rejection of claim 22 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein the mapper updates at least one of the mappings based on a change in the first dataset candidate or the second dataset candidate or both (Gould [0168] e.g. the mapped named in the including rule set can be changed).

Regarding Independent claims 39 and 40 , Claims 39 and 40 are similar in scope to Claim 1 and are rejected under a similar rationale.

Regarding claim 41, the rejection of claim 1 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, wherein each version of the first a dataset is associated with a different dataflow graph, dataflow graph subset, or executable component (Gould [0008 & 0027] e.g. the graph-based computation to be executed, when the component is activated).



Regarding claim 43, the rejection of claim 1 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, wherein each version of the first dataset is interpreted using a different data storage format (Gould [0008] where a transformation process implemented).

Regarding claim 44, the rejection of claim 1 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, wherein each version of the first dataset is accessed using a parameter that varies between executions of the data processing program (Gould [0097-0098 & 0185-0188] where dataset are accessed using a parameters).

Regarding claim 45, the rejection of claim 1 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, wherein at least one of the data processing programs includes a dataflow graph that includes nodes representing computations interconnected by links representing flows of data, the dataflow graph receiving a flow of data from the at least one input dataset and providing a flow of data to the at least one output dataset (Gould [0015] e.g. a component in a graph-based 

Regarding claim 46, the rejection of claim 1 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, wherein the first data processing program is a subgraph of a dataflow graph (Gould [Figure 1A]) and the second data processing program is a subgraph of the dataflow graph (Gould [Figure 1B]).

Regarding claim 47, the rejection of claim 20 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein each version of the first dataset is associated with a different dataflow graph, dataflow graph subset, or executable component (Gould [0008 & 0027] e.g. the graph-based computation to be executed, when the component is activated).

Regarding claim 48, the rejection of claim 20 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein each version of the first dataset is stored in a different location associated with the data storage system (Gould [0207] where each dataset physical location identified).

Regarding claim 49, the rejection of claim 20 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein each version of the first dataset is interpreted using a different data storage format (Gould [0008] where a transformation process implemented).

Regarding claim 50, the rejection of claim 20 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein each version of the first dataset is accessed using a parameter that varies between executions of the data processing program (Gould [0097-0098 & 0185-0188] where dataset are accessed using a parameters).

Regarding claim 51, the rejection of claim 20 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein at least one of the data processing programs includes a dataflow graph that includes nodes representing computations interconnected by links representing flows of data, the dataflow graph receiving a flow of data from the at least one input dataset and providing a flow of data to the at least one output dataset (Gould [0015] e.g. a component in a graph-based computation having data processing components connected by linking elements representing data flow).

Regarding claim 52, the rejection of claim 20 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a system, wherein the first data processing program is a subgraph of a dataflow graph and the second data processing program is a subgraph of the dataflow graph (Gould [Figure 1A]) and the second data processing program is a subgraph of the dataflow graph (Gould [Figure 1B]).



Regarding claim 54, the rejection of claim 40 is hereby incorporated by reference, Gould, Goldenberg, and Banks, and Kneebone discloses a computer-readable storage device, the computer program including instructions for causing a computer to present over the user interface a list of possible mappings between datasets (Gould [0076] e.g. an input mapping table with one or more datasets), the mappings ordered according to a quantification of a match to the one or more criteria (Gould [0098 & 0163] where mapping matches set of rules, where examiner equates set of rules with the claim one or more criteria).

Regarding claim 55, the rejection of claim 54 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a computer-readable storage device, wherein the list of possible mappings includes candidates that are more likely to be a version of a given dataset ordered higher in the list (Gould [0076 & 0080] a series of mapping tables list multiple variables for possible mapping).



Regarding claim 57, the rejection of claim 54 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a computer-readable storage device, wherein one of the criteria is received from the user interface (Gould [0193 & Figure 1C, element 154] e.g. the interface can be extended to allow the user to incrementally retrain individual values).

Regarding claim 58, the rejection of claim 54 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a computer-readable storage device, wherein at least one of the possible mappings indicates a component of a dataflow graph that represents one of the dataset candidates, and at least one of the possible mappings indicates a component of a dataflow graph that does not represent one of the dataset candidates (Gould [0015, 0027 & Figure 1A & 1B] where data flow represent one of the dataset candidate).

Regarding claim 59, the rejection of claim 58 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a computer-readable storage 

Regarding claim 60, the rejection of claim 59 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a computer-readable storage device, wherein the sub-graph includes a data component (Gould 0029] where graph includes data component).

Regarding claim 61, the rejection of claim 59 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a computer-readable storage device, wherein the sub-graph includes an executable component (Gould [0008 & 0027] e.g. the graph-based computation to be executed, when the component is activated).

Regarding claim 64, the rejection of claim 62 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a computer-readable storage device, wherein the characteristics include the name of a representation of one of the dataset candidates (Gould [0061] e.g. attributes may include a name).

Regarding claim 65, the rejection of claim 62 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a computer-readable storage device, wherein the characteristics include the date of creation of a representation of one of the dataset candidates (Gould [0080 & 0185] e.g. type of the parameter (string, decimal, date or date time).

Regarding claim 66, the rejection of claim 62 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a computer-readable storage device, wherein the characteristics include the data format of a representation of one of the dataset candidates (Gould [0027] where dataset represent multiple format).

Regarding claim 67, the rejection of claim 40 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a computer-readable storage device, wherein at least one of the first dataset candidate and the second dataset candidate belongs to a group of datasets known to a data management system (Gould [Figures 1A-1C] represents a data management system).

Regarding claim 68, the rejection of claim 40 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a computer-readable storage device, the computer program including instructions for causing a computer to provide a format mapping between the first dataset candidate and the second dataset candidate (Gould [Figure 1B] where a format mapping performed).

Regarding claim 69, the rejection of claim 54 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a computer-readable storage device, wherein at least one of the mappings includes an identifier that points to a record in the data management system that keeps track of the first dataset candidate 

Regarding claim 70, the rejection of claim 54 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a computer-readable storage device, the computer program including instructions for causing a computer to update at least one of the mappings based on a change in the first dataset candidate or the second dataset candidate or both (Gould [0168] e.g. the mapped named in the including rule set can be changed).

Regarding claim 71, the rejection of claim 40 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a computer-readable storage device, wherein each version of the first dataset is associated with a different dataflow graph, dataflow graph subset, or executable component (Gould [0008 & 0027] e.g. the graph-based computation to be executed, when the component is activated).

Regarding claim 72, the rejection of claim 40 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a computer-readable storage device, wherein each version of the first dataset is stored in a different location associated with the data storage system (Gould [0207] where each dataset physical location identified).



Regarding claim 74, the rejection of claim 40 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a computer-readable storage device, wherein each version of the first dataset is accessed using a parameter that varies between executions of the data processing program (Gould [0097-0098 & 0185-0188] where dataset are accessed using a parameters).

Regarding claim 75, the rejection of claim 40 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a computer-readable storage device, wherein at least one of the data processing programs includes a dataflow graph that includes nodes representing computations interconnected by links representing flows of data, the dataflow graph receiving a flow of data from the at least one input dataset and providing a flow of data to the at least one output dataset (Gould [0015] e.g. a component in a graph-based computation having data processing components connected by linking elements representing data flow).

Regarding claim 76, the rejection of claim 40 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a computer-readable storage device, wherein the first data processing program is a subgraph of a dataflow graph and 


Regarding claim 77, the rejection of claim 1 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, wherein the first dataset candidate and the second dataset candidates represent two data sources stored in respective different locations associated with a data management system (Gould [0027] where different data set represent by different data storage and different format. See [Figure 1B]).

Regarding claim 78, the rejection of claim 1 is hereby incorporated by reference, Gould, Goldenberg, and Banks discloses a method, wherein the first dataset candidate and the second dataset candidates represent two data sources identified as containing similar or identical versions of the same data (Goldenberg [0054] where the identity hub identifying data records by comparing varieties of attributes. See also [0063] where the comparison record falls below a given threshold value, the data record determined as a different (second) dataset record).


16.	Claims 11-12, 30-31, and 62-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Gould et al. U.S. 2008/0256014 A1 (hereinafter Gould) in view , as applied to claims 1-10, 13-29, 32-61, and 64-78 above, and further in view of Kleist et al. U.S. 2008/0162384 A1 (hereinafter Kleist).

Regarding claim 11, the rejection of claim 1 is hereby incorporated by reference, Gould, Goldenberg, and Banks does not clearly disclose a method, wherein identifying a first dataset candidate and a second dataset candidate includes using heuristics for determining if the first dataset candidate has one or more characteristics in common with the second dataset candidate.
On the other hand Kleist discloses a method, wherein identifying a first dataset candidate and a second dataset candidate includes using heuristics for determining if the first dataset candidate has one or more characteristics in common with the second dataset candidate (Kleist [0025] e.g. heuristic rules may be defined and evaluated for any given training data set).
It would have been obvious to one of ordinary skill in the art at the time theinvention was made to combine the teachings of the cited references because the teaching of Kleist, an analogous art, would have allowed Gould, Goldenberg, and Banks system effectively analyzes the data of the organization to provide valuable information of expertise and social relationship based on past events and make recommendations or predictions for on-demand tasks in the organization. 



Regarding claim 30, the rejection of claim 20 is hereby incorporated by reference, Gould, Goldenberg, Banks, and Kleist discloses a system, wherein the mapper uses heuristics for determining if the first dataset candidate has one or more characteristics in common with the second dataset candidate (Kleist [0025] e.g. heuristic rules may be defined and evaluated for any given training data set).

Regarding claim 31, the rejection of claim 30 is hereby incorporated by reference, Gould, Goldenberg, Banks, and Kleist discloses a system, wherein the characteristics include the quantity of bytes and records in a representation of one of the dataset candidates (Kleist [0025] e.g. a data set characteristic (e.g., size), an author, and other specified portions or characteristics of a data set).

Regarding claim 62, the rejection of claim 40 is hereby incorporated by reference, Gould, Goldenberg, Banks, and Kleist discloses a computer-readable storage device, wherein identifying a first dataset candidate and a second dataset candidate includes using heuristics for determining if the first dataset candidate has one 

Regarding claim 63, the rejection of claim 62 is hereby incorporated by reference, Gould, Goldenberg, Banks, and Kleist discloses a computer-readable storage device, wherein the characteristics include the quantity of bytes and records in a representation of one of the dataset candidates (Kleist [0025] e.g. a data set characteristic (e.g., size), an author, and other specified portions or characteristics of a data set).
17.	Claims 79 and 80 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Gould et al. U.S. 2008/0256014 A1 (hereinafter Gould) in view of Goldenberg et al. U.S. 2009/0089630 A1 (hereinafter Goldenberg), in view of Banks et al. U.S. 2002/0161672 A1 (hereinafter Banks), as applied to claims 1-10, 13-29, 32-61, and 64-78 above, and Wholey et al. US 2007/0271381 A1 (hereinafter Wholey).

Regarding claim 79, the rejection of claim 1 is hereby incorporated by reference, Gould, Goldenberg, and Banks does not clearly disclose a method, wherein the first dataset candidate and the second dataset candidates represent two data source interpreted using different respective data storage formats.
 	However, Wholey discloses a method, wherein the first dataset candidate and the second dataset candidates represent two data sources interpreted using different respective data storage formats (Wholey [0009] where data records may be different 
 	It would have been obvious to one of ordinary skill in the art at the time the
invention was made to combine the teachings of the cited references because the teaching of Wholey an analogous art, would have allowed the implemented method folds multiple components into a single process to improve performance by reducing data movement among processes and by reducing the startup time and the system-footprint of a computation graph. The method provides ease of use and clarity of the data flow computation graph model. 


Regarding claim 80, the rejection of claim 1 is hereby incorporated by reference, Gould, Goldenberg, and Banks does not clearly disclose a method wherein the first dataset candidate represents a database table and the second dataset candidate represents a data file.
 	However, Wholey discloses a method, wherein the first dataset candidate represents a database table and the second dataset candidate represents a data file (Wholey [0040] some records encapsulated as a data file. See also [0086] some data records processed within a table).
 	It would have been obvious to one of ordinary skill in the art at the time the


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                           
/MATTHEW ELL/Primary Examiner, Art Unit 2145